Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 1 of 22 PAGEID #: 2697




                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO

  STACIE RAY,                                      )
  et al.,                                          )
                                                   )
          Plaintiffs,                              )    Case No. 2:18-cv-00272
  v.                                               )
                                                   )
  AMY ACTON,                                       )    Judge Michael Watson
  et al.,                                          )
                                                        Magistrate Judge Chelsey Vascura
                                                   )
          Defendants.
                                                   )

                    PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

         Plaintiffs file this Motion for Summary Judgment pursuant to Fed. R. Civ. P. 56.

 Defendants’ Policy prohibiting transgender people from obtaining birth certificates with a

 corrected sex marker violates Plaintiffs’ rights under the First, Fifth, and Fourteenth

 Amendments to the United States Constitution, and no state interest justifies these violations. As

 to all of Plaintiffs’ claims, no material fact is in dispute and Plaintiffs are entitled to judgment as

 a matter of law. A Brief in Support is attached to this Motion.

                                                       Respectfully submitted,
                                                       /s/ Elizabeth Bonham

                                                       Elizabeth Bonham (0093733)
                                                       Freda Levenson (0045916)
                                                       Susan Becker (0010205)
                                                       ACLU of Ohio
                                                       4506 Chester Ave.
                                                       Cleveland, OH 44103
                                                       Phone: (614) 469-3200
                                                       Facsimile: (614) 469-3361
                                                       Email: flevenson@acluohio.org
                                                       Email: sbecker@acluohio.org
                                                       Email: ebonham@acluohio.org
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 2 of 22 PAGEID #: 2698




                                            David Carey (0088787)
                                            ACLU of Ohio Foundation
                                            1108 City Park Avenue, Suite 203
                                            Columbus, OH 43206
                                            Phone: 614-586-1969
                                            Facsimile: 614-586-1974
                                            Email: dcarey@acluohio.org

                                            John Knight* (Illinois Bar No. 6201433)
                                            American Civil Liberties Union of Illinois
                                            180 N. Michigan Ave., Suite 2300
                                            Chicago, IL 60601
                                            Phone: (312) 201-9740
                                            Facsimile: (312) 288-5225
                                            Email: jknight@aclu-il.org

                                            Gabriel Arkles* (New York Bar No. 4391918)
                                            American Civil Liberties Union Foundation
                                            125 Broad St.
                                            New York, NY 10004
                                            Phone: (212) 549-2569
                                            Facsimile: (212) 549-2650
                                            Email: garkles@aclu.org

                                            Kara Ingelhart* (Illinois Bar No. 6321949)
                                            Lambda Legal Defense and Education Fund
                                            105 W. Adams St., 26th Fl.
                                            Chicago, IL 60603
                                            Phone: (312) 663-4413
                                            Facsimile: (312) 663-4307
                                            Email: kingelhart@lambdalegal.org

                                            Peter C. Renn* (California Bar No. 247633)
                                            Lambda Legal Defense and Education Fund
                                            4221 Wilshire Blvd., Suite 280
                                            Los Angeles, CA 90010
                                            Phone: (213) 382-7600
                                            Facsimile: (213) 351-6050
                                            Email: prenn@lambdalegal.org

                                            Attorneys for Plaintiffs

                                            *Admitted Pro Hac Vice




                                        2
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 3 of 22 PAGEID #: 2699




                              UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO

  STACIE RAY,                                       )
  et al.,                                           )
                                                    )
             Plaintiffs,                            )    Case No. 2:18-cv-00272
  v.                                                )
                                                    )
  AMY ACTON,                                        )    Judge Michael Watson
  et al.,                                           )
                                                         Magistrate Judge Chelsey Vascura
                                                    )
             Defendants.
                                                    )


       BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

            Plaintiffs, four transgender people born in Ohio, brought this case against Defendants,

 Ohio Department of Health officials, to obtain birth certificates with sex markers that reflect

 their true sex. In approximately 2016, Defendants instituted a policy of refusing to correct sex

 markers on Ohio birth certificates whenever the basis for the requested correction is that the

 person is transgender (the “Policy”). This Policy, which is justified by no legitimate—much less

 compelling—government interest, violates Plaintiffs’ constitutional rights to privacy, equal

 protection, and free speech.

                           STATEMENT OF THE UNDISPUTED FACTS

            The Ohio Health Department, Vital Statistics Division (run by the Defendants) (“ODH”)

 administers birth records, which includes the control of any change or correction. See Ohio Rev.

 Code § 3705.03. Under Defendants’ Policy, Ohio is one of only two states in the country that

 still refuses to issue birth certificates with correct sex markers to transgender people.

       I.      ODH’s Policy Has Harmed and Continues to Harm Plaintiffs

            Stacie Ray, Ashley Breda, and Jane Doe are transgender women born in Ohio, and Basil

 Argento is a transgender man born in Ohio. Ohio will not permit them to correct the sex marker
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 4 of 22 PAGEID #: 2700




 on their birth certificates to reflect their identities. Each of them has repeatedly had to disclose

 their birth certificate as a routine part of their lives—each time outing them as transgender,

 causing them fear and humiliation, forcing them to endorse a message with which they

 emphatically disagree, and putting them at grave risk of physical harm.

         It took Mr. Argento three years to obtain an accurate passport because his birth certificate

 did not match his true sex or his other identity documents. Argento Dep. 97:3-98:24. He has had

 to present his inaccurate birth certificate to several public officials. Id. 115:17-123:9. He was

 even refused a marriage license as a result of his incorrect birth certificate. Id 120:3-12. Each

 time, “it was very uncomfortable . . . a lot of hassles and a lot of emotional suffering.” Id. 122:7-

 10. Each time he must explain the discrepancy, people “treat [him] like a zoo specimen and then

 d[o] not update [his] information anyway.” Id. 115:23-116:15. It is a similar story for each

 Plaintiff—and for every Ohio-born transgender person who cannot obtain an accurate birth

 certificate.

         When Ms. Ray had to show her birth certificate at work, she was bullied and physically

 threatened. Ray Dep. 106:2-110:3, 112:7-115:16. When she tried to get a background check from

 the TSA for employment purposes, the TSA contractor verbally harassed her and denied her the

 background check. Id. 127:2-128:13. When she went to ODH to correct her birth certificate the

 same day, an ODH supervisor told her “they would never change another birth certificate ever

 again.” Id. 70:5-7. For Ms. Ray, beyond the physical threats and “anxiety,” “the harm was that I

 identified as female and I had to out myself to other people that [when] I was born . . . the

 doctors had categorized me as . . . something that I don’t agree with.” Id. 160:9-20.

         Dr. Doe was denied a change to her Social Security information when she had to show

 her inaccurate birth certificate, and she “ran out of that place in tears . . . humiliated.” Doe Dep.



                                                    2
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 5 of 22 PAGEID #: 2701




 124:4-125:25. Ms. Breda was mocked, harassed, and threatened at work after her birth certificate

 outed her as transgender. Breda Dep. 48:19-51:9. Her boss told her she would “always be a man

 in God’s eyes.” Id. Beyond that, “there’s a lot of things that require a birth certificate, especially

 involving the government . . . for anything like disability or food stamps or anything like that, I

 do need to present it every time” in addition to presenting it at “every job I applied to.” Id. 114:4-

 17, 117:9. In each of these instances, suffering harm is “always a fear.” Id. 118:18-24.

    II.      ODH’s Policy Is Aimed at Transgender People

          People born in Ohio may petition ODH to change or update various birth certificate fields

 for a host of reasons. For example, an adoptive parent may change their child’s birth certificate

 to replace the birth parent’s name with the adoptive parent’s name. Ohio Rev. Code § 3705.12;

 ODH Dep. 42:8-46:1, 60:7-61:11. If someone obtains a legal name change, they may change

 their birth certificate to reflect that. Ohio Rev. Code § 3705.13; ODH Dep. 60:7-61:11. Some of

 the reasons that ODH may change or correct a birth certificate are listed explicitly in Ohio’s

 statutes. E.g., Ohio Rev. Code § 3705.15 (allowing any changes “to correct errors”). Some

 reasons for changing a person’s birth certificate are expressly prohibited by Ohio law. E.g., Ohio

 Rev. Code § 3705.29 (prohibiting issuance of birth record information for purposes of

 “deception”). Still other reasons are neither explicitly provided for nor prohibited by statute.

 Defendants, however, are empowered under Ohio Rev. Code § 3705.03 to modify or correct

 birth certificates according to their own non-codified policies. See e.g., ODH Dep. 65:22-66:20

 (describing ODH practice of “updat[ing]” the sex field on birth certificates of prematurely-born

 children who were marked as having an “undetermined” sex at birth). As to changing the sex

 marker specifically, Ohio law is entirely silent. Id. 190:15-18.




                                                   3
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 6 of 22 PAGEID #: 2702




        Prior to 2016, ODH permitted Ohio-born transgender people to correct the sex marker on

 their birth certificates. Id. 138:25-139:13, 150:5-152:11; Ex. A (Defs.’ Resp. Interrog. No. 3 and

 Supplemental Response). ODH required a probate court order authorizing the correction, a

 nominal processing fee, and a completed ODH-provided form. See ODH Dep. at 138:14-140:18,

 150:5-155:11. In most cases, the applicant’s former (incorrect) birth certificate was then locked

 in a vault, no longer accessible to the public. Id. 48:15-52:20; see also 62:15-65:21. At least ten

 transgender people born in Ohio successfully obtained sex-corrected birth certificates prior to

 2016. Id. 138:25-139:13; Ex. A.

        At some point in 2015, ODH received two orders from Ohio probate courts directing

 ODH to make simultaneous name and sex marker changes to the birth certificates of two

 transgender applicants. ODH Dep.108:18-112:3; 169:13-170:14. At that time, ODH decided to

 review its policy on granting such requests. Id. 112:5-114:16, 163:23-165:3. During this review,

 the ODH Director advised ODH staff to hold all pending requests for sex marker changes,

 causing a backlog. Id. 165:8-170:14. In consultation with ODH’s in-house counsel and with the

 Ohio Governor’s office, ODH decided to stop making changes to the sex field on Ohio birth

 certificates where the basis for the requested change was that the person was transgender. Id.

 129:14-134:4, 175:10-19. ODH never articulated any reason why it implemented this new

 Policy, except to say that it reached a conclusion that state law did not authorize making these

 changes. Instead, ODH maintains that any reason and any evidence of any reason are privileged.

 Id. 102:11-108:23, 163:14-170:1, 178:21-181:6.

        To carry out this reversal of its past practice, ODH adopted new internal guidance on how

 to respond to transgender people making these requests. See id. at 94:5-100:21, 113:17-114:16;

 Ex. B (ODH internal guidance documents). Now, under the Policy, when a transgender person



                                                  4
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 7 of 22 PAGEID #: 2703




 requests a change to the sex marker on their birth certificate, ODH explains it is not possible and

 rejects the application. ODH Dep. 31:17-38:13, 42:4-45:1, 46:14-52:20, 94:5-100:21; Ray Dep.

 69:9-70:7; Ex. B.

        ODH continues to make changes to birth certificates, including to sex markers, so long as

 the basis for the change is not that the person is transgender. For example, ODH will correct the

 sex marker if it considers the basis for the request to be mistake. ODH Dep. 44:19-46:1

 (discussing corrections for twins born with different genitalia accidentally marked as the same

 sex). Where a physician observes atypical genitalia at birth and records a U for “undetermined”

 or unknown, ODH will later change the U to M or F upon request. Id. 65:12-66:25, 73:25-74:21;

 Ex. C (records of U-marked birth certificates). And in at least one instance, ODH changed a

 petitioner’s birth certificate sex marker to “H” designating “hermaphrodite,” upon that

 individual’s request. ODH Dep. 66:21-68:21; Ex. D (records requesting H-marked birth

 certificate). Defendants do not deny that ODH can change sex markers, nor that it does so. See

 e.g. ODH Dep. 35:15-38:13, 138:14-140:23. Rather, ODH’s Policy selectively prohibits changes

 on the basis that the requester is transgender. Id. ODH has never explained why the Policy is

 necessary or even rational, nor has it explained why it could not achieve any purported interest

 by less intrusive means. See id. at 181:7-183:14.

                                      LAW & ARGUMENT

        Summary judgment is proper unless “a reasonable [factfinder] could return a verdict for

 [the non-moving] party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The

 uncontroverted evidence proves that Defendants’ Policy violates Plaintiffs’ constitutional rights

 of speech, privacy, and equal protection as a matter of law. Defendants have produced no

 evidence to create any genuine issue of material fact, nor to demonstrate how the Policy could



                                                  5
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 8 of 22 PAGEID #: 2704




 survive either the strict scrutiny applied to Plaintiffs’ privacy and compelled speech claims, or

 the heightened scrutiny applied to their equal protection claim.

    I.      Defendants’ Policy Violates Plaintiffs’ Due Process Right to Privacy

         Defendants’ Policy forces Plaintiffs to disclose that they are transgender every time they

 must produce their birth certificates. The undisputed evidence shows that these disclosures put

 Plaintiffs at risk of bodily harm and reveal highly sensitive, intimate information about them, in

 violation of their Fourteenth Amendment due process right to privacy.

         A. The Policy compromises transgender people’s safety.

         Plaintiffs have a constitutional right to keep information private to preserve their

 “personal security and bodily integrity.” Kallstrom v. City of Columbus, 136 F.3d 1055, 1062

 (6th Cir. 1998). In denying Defendants’ motion to dismiss, this Court ruled that “Plaintiffs have

 alleged facts which, accepted as true, suggest that forced disclosure of Plaintiffs’ transgender

 status upon presentation of their birth certificates place their ‘personal safety and bodily integrity

 in jeopardy.’” ECF No. 47 at 19; see also Arroyo Gonzalez v. Rossello Nevares, 305 F. Supp. 3d

 327, 333 (D.P.R. 2018); Love v. Johnson, 146 F. Supp. 3d 848, 855 (E.D. Mich. 2015). Plaintiffs

 have now produced undisputed evidence showing that the Policy has compromised their safety

 and will continue to endanger them.

         “Courts across the United States have explicitly acknowledged the general hostility and

 violence affecting the transgender population for at least the last decade.” Order, ECF No. 47 at

 15. Based on a 2015 survey, 36% of transgender people in Ohio who showed an ID that did not

 match their sex presentation were verbally harassed, denied benefits or service, asked to leave, or

 assaulted. National Center for Transgender Equality, 2015 U.S. Transgender Survey: Ohio State

 Report 3 (2017), https://bit.ly/2QyKNHF. Killings of transgender people, especially transgender



                                                   6
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 9 of 22 PAGEID #: 2705




 women of color, for being transgender remain high across the United States, including in Ohio.

 See National Coalition of Anti-Violence Programs, A Crisis of Hate: A Report on Lesbian, Gay,

 Bisexual, Transgender and Queer Hate Violence Homicides In 2017, https://bit.ly/2tOlhoQ; see

 also, e.g., BJ Colangelo, More than 15 Percent of this Year’s Transgender Homicides Have

 Happened in Cleveland, Cleveland Scene, June 27, 2018, https://bit.ly/2QIGWYJ.

        Plaintiffs’ experiences are representative examples of the harassment that transgender

 people routinely suffer when outed against their will. When Ms. Ray started a new job, she had

 to show her birth certificate to a human resources professional in a room with ten to fifteen new

 colleagues. Ray Dep. 119:11-120:9. As she began to realize how public the HR process would

 be, she became increasingly afraid for her safety. “[M]y anxiety level went through the roof of

 potential harm or fear for the documents I was holding, but I needed a job.” Id. 119:21-24. The

 HR person asked—loudly enough for everyone else to hear—why the gender on her birth

 certificate and her driver’s license did not match. Id. 112:14-113:5. Ms. Ray’s co-workers

 overheard and began harassing her. They labeled her a “freak.” Id. 114:1-19. One coworker

 threatened to “beat [her] ass” if she used a women’s restroom. Id. These threats and harassment

 would not have happened if her birth certificate had not outed her. Id. 115:9-115:20.

        When Ms. Breda had to show her birth certificate to an employer, she too was outed, and

 mocked and threatened as a result. The employer’s head of HR told her that she would “never be

 a woman. [She will] always be a man in God’s eyes.” Breda Dep. 50:15-20. Ms. Breda’s

 supervisors started misgendering her, commenting on her genitalia, and steering work away from

 her. Id. 53:11-55:5. This mistreatment would not have happened if her birth certificate showed

 the correct sex. Id. 69:23-70:6.




                                                 7
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 10 of 22 PAGEID #: 2706




        Plaintiff’s expert witness Dr. Randi Ettner testified that this kind of violence is routine. In

 one instance, someone revealed a document outing Dr. Ettner’s patient as transgender at work.

 Ettner Dep. 228:17-229:19. The patient’s co-workers began harassing her and her husband by

 circulating a petition to ban her from using the women’s restroom, smearing feces on her desk,

 leaving sex toys in her husband’s office, and threatening to kill them both. Id. Someone acted on

 those threats and cut their brake lines. Id. Although they survived the attempt on their lives, both

 the woman and her husband became disabled with complex post-traumatic stress syndrome as a

 result of the harassment. Id. They can no longer leave their homes. Id.

        B. The Policy reveals Plaintiffs’ intimate personal information.

        The Policy also infringes on Plaintiffs’ right to control the disclosure of information “of

 an intimate nature which define[s] significant portions of our personhood.” Bloch v. Ribar, 156

 F.3d 673, 685 (6th Cir. 1998). Plaintiffs have produced undisputed evidence of the intimate,

 personal, and important nature of information about their transgender status, and how the

 exposure of this information, against their will and in a way that contradicts their core sense of

 self, has humiliated them.

        The psychological toll of being both outed and misgendered by one’s own birth

 certificate can be devastating. Routine daily events that most people take for granted are fraught

 with humiliation and repeated threats of serious bodily harm for transgender people with

 incorrect identity documents. Basil Argento, who has had multiple negative experiences showing

 his birth certificate, described feeling “a lot of anxiety about how [he’ll] be treated” each time

 there is a forced disclosure. Argento Dep. 125:22-126:11. “[I]t’s a lot of times dehumanizing

 because I’m telling something very personal about myself that I don’t want to be telling a




                                                   8
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 11 of 22 PAGEID #: 2707




 stranger, especially one that I think is going to use it against me to make my life harder. So yeah,

 it’s emotional. It takes an emotional toll.” Id.

         When Dr. Doe first tried to correct her sex with the Social Security Administration, a

 clerk refused to do so unless she produced a corrected birth certificate. Doe Dep. 123:24-124:13.

 The clerk’s loud refusal outed Dr. Doe to about a hundred people nearby. Id. She remembers,

 “that experience in that Social Security Office was awful. I ran out of that place in tears. I sat in

 the parking lot in my car for about forty-five minutes crying. I still—when I have to think about

 that experience even currently I get emotionally distraught.” Id. 125:10-16.

         Dr. Ettner testified about a patient who died by suicide after having to show a document

 with the wrong sex listed. Ettner Dep. 228: 5-16. A 2015 study showed that having an identity

 document with the correct sex prevented more suicide attempts by transgender people than did

 treating patients with anti-depressants. See Ex. E (Expert Report of Dr. Randi Ettner) at ¶ 31; Ex.

 F. (Expert Report of Dr. Ryan Gorton) at ¶¶ 30-32. Dr. Gorton testified that some transgender

 people withdraw socially to avoid the fear and humiliation of using inaccurate identity

 documents: “[t]hey stay in a bad job that they don’t like because it’s too scary to try to apply for

 a better job, they don’t go back to school, they don’t register to vote, [and] they don’t request

 services that they might be entitled to . . . .” Gorton Dep. 207:4-13.

        These circumstances are precisely why such sensitive information is constitutionally

 protected from disclosure. See Bloch, 156 F.3d at 684; Powell v. Schriver, 175 F.3d 107, 111-12

 (2d Cir. 1999). Privacy violations infringe on a fundamental right, and are subject to strict

 scrutiny. Kallstrom, 136 F.3d at 1064.




                                                    9
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 12 of 22 PAGEID #: 2708




     II.      Ohio’s Policy Violates Plaintiffs’ Right to Equal Protection Under the Law

           State actions based on transgender status and based on sex receive heightened scrutiny

 under the Equal Protection clause. The Policy is based on transgender status and sex, and it

 violates Plaintiffs’ rights to equal protection.

           A. The Policy is based on transgender status and sex.

           The Policy discriminates against Plaintiffs on the basis of their transgender status and on

 the basis of sex. The Policy categorically denies sex marker corrections to transgender people,

 and it was adopted directly in response to such requests. ODH Dep. 163:14-170:14. Under the

 Policy, sex markers on Ohio birth certificates are assigned based on one thing: the appearance of

 external genitals at birth. Id. 57:21-58:20. For cisgender people, this is typically an accurate

 proxy for their true sex; for transgender people, it is not. Moreover, when a cisgender person

 requests to change the sex marker on their birth certificate, whether it is wrong because of a

 mistake or because of atypical genitalia at birth, ODH allows the change. See id. 65:22-68:15.

 But when a transgender person makes the same request, ODH denies it. Id. 102:11-105:18. As a

 result, all cisgender people born in Ohio may obtain a birth certificate that identifies their sex

 accurately and that they can use without sacrificing their safety or privacy. Transgender people

 born in Ohio are denied this on the basis of sex and transgender status.

           Defendants have relegated transgender people—and only transgender people—born in

 Ohio to two choices: forgo use of a birth certificate at all, which often means giving up

 employment, marriage, benefits, and other opportunities; or use a birth certificate that reveals

 their transgender status, contradicts their sense of self, humiliates them, compromises their

 health, and puts them in danger of bodily harm.




                                                    10
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 13 of 22 PAGEID #: 2709




        B. The Policy is subject to heightened scrutiny.

        Heightened scrutiny is required where the state targets a class that (1) has been

 “historically subjected to discrimination,” (2) has a defining characteristic bearing no “relation to

 ability to perform or contribute to society,” (3) has “obvious, immutable, or distinguishing

 characteristics,” and (4) is “a minority or politically powerless.” Windsor v. United States, 699

 F.3d 169, 181 (2d Cir. 2012), aff’d on other grounds, 133 S. Ct. 2675 (2013) (internal quotation

 marks omitted). All these indicia are present for transgender people.

        First, “[t]here is no denying that transgender individuals face discrimination, harassment,

 and violence because of their transgender identity.” Whitaker ex rel. Whitaker v. Kenosha

 Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1051 (7th Cir. 2017); Ex. E at ¶ 44 (“An

 abundance of research establishes that transgender people suffer from stigma and

 discrimination.”); see also Ettner Dep. 23:22-24:21; 228:5-230; Ex. F at ¶ 31; Gorton Dep.

 206:21-209:3. Plaintiffs’ experiences illustrate that reality: they have all experienced some form

 of discrimination, harassment, or threat of violence because of their transgender identities. E.g.

 Ray Dep. 110:4-111:16, 112:4-21, 114:1-19, 117:7-121:7, 125:6-128:13; Breda Dep. 49:19-51:9,

 52:19-55:25; Argento Dep. 45:1-9, 95:23-97:25, 125:22-126:15; Doe Dep. 117:5-118:14,

 123:24-125:16.

        Second, a transgender person is no less capable of contributing value to society than a

 cisgender person. E.g. Adkins v. City of New York, 143 F. Supp. 3d 134, 139 (S.D.N.Y. 2015).

 Third, as multiple courts have found, transgender people share common immutable

 characteristics. Their gender identities are core to their personhood and differ from the sex

 assigned based on their appearance at birth; these things cannot be changed. E.g., Norsworthy v.

 Beard, 87 F. Supp. 3d 1104, 1119 n.8 (N.D. Cal. 2015); see also Ex. E at ¶¶ 20, 22-25; Ex. F at ¶



                                                  11
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 14 of 22 PAGEID #: 2710




 37; Gorton Dep. at 167:13-20, 206:3-5. Finally, stigma and lack of representation have caused a

 status quo in which transgender people have very little political power. See Adkins at 140. As

 transgender people satisfy every criterion of a suspect or quasi-suspect class, discrimination

 against them is subject to heightened scrutiny.

            Additionally, discrimination based on transgender identity is necessarily discrimination

 on the basis of sex, and thus receives heightened scrutiny for that additional reason. E.g., Equal

 Emp’t Opportunity Comm'n v. R.G. &. G.R. Harris Funeral Homes, Inc., 884 F.3d 560, 575 (6th

 Cir. 2018), cert. granted; Barnes v. City of Cincinnati, 401 F.3d 729, 739 (6th Cir. 2005); Smith

 v. City of Salem, 378 F.3d 566, 573-75 (6th Cir. 2004); Glenn v. Brumby, 663 F.3d 1312, 1319-

 20 (11th Cir. 2011). “[A]ll gender-based classifications . . . warrant heightened scrutiny.” United

 States v. Virginia, 518 U.S. 515, 555 (1996) (quotations omitted). Here, Defendants’ Policy

 explicitly differentiates based on sex and inflicts harm on transgender people. Defendants have

 adduced no evidence demonstrating anything but a “vague, speculative, and unsubstantiated”

 interest supporting their Policy, and have not even attempted to demonstrate the Policy is

 appropriately tailored to achieve any state interest. Order, ECF No. 47 at 31-32.

     III.      Ohio’s Policy Compels Speech in Violation of the First Amendment

            Throughout their lifetime, every Ohio-born person must show their birth certificate at

 various times to prove the basic facts of who they are. ODH has taken the ideological position

 that transgender people should be forever designated the sex assigned to them based on

 stereotypes about their genital appearance at birth, rather than their actual sex. 1 ODH is perhaps


 1
   This indeed is an ideological position. The state has disingenuously juxtaposed the term “sex,” which it argues
 designates only the record of a child’s perceived genitals at birth, with “gender,” a purportedly different concept that
 the birth certificate does not reflect. ECF No. 18 PAGEID# 84-85; ODH Dep. 38:1-13. But in fact, in implementing
 the Policy, Defendants always used the terms “sex,” “gender,” and “gender identity” colloquially and
 interchangeably, understanding that as a practical matter, that field on an identity document indicates all three to the
 rest of the world. E.g., ODH Dep. at 95:19-96:21; 97:25-100:21; 113:17-114:16 and Ex. B. The state’s attempt to
 distinguish these terms is a post hoc rationale that cannot help the Policy survive constitutional scrutiny.

                                                           12
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 15 of 22 PAGEID #: 2711




 entitled to its unfortunate point of view. Walker v. Texas Div. Sons of Confederate Veterans, 135

 S. Ct. 2239, 2241 (2015). But ODH’s Policy oversteps the First Amendment’s boundary by

 forcing Plaintiffs to endorse this message. Every time Stacie Ray has to produce her birth

 certificate—to enroll in college, get a job, apply for professional licensure, or even to rent a car

 or drive in certain states—Ohio forces her not only to reveal that she is transgender, but to

 represent that she is really a man. Ray Dep. 101:11-102:2, 104:15-105:11, 110:4-123:4, 126:14-

 130:4, 144:10-145:19, 163:1-13. The compelled speech doctrine prohibits the state from forcing

 people to divulge facts they wish to keep private, and equally prohibits forced endorsement of a

 state message. Plaintiffs have proven these repeated speech compulsions, and the damage they

 inflict, with uncontroverted evidence.

        A. Ohio may not force Plaintiffs to endorse its viewpoint that transgender people
           are not who they know themselves to be.

         “[C]ompelling individuals to speak a particular message” by making them “provide

 [others] a government drafted script” contrary to their own beliefs is a content-based imposition

 on the freedom of speech. Nat’l Inst. of Family and Life Advocates v. Becerra, 138 S.Ct. 2361,

 2371 (2018) (“NIFLA”). Using strict scrutiny, the Supreme Court has repeatedly invalidated

 information disclosure requirements that force people to endorse a state message unwillingly.

 E.g., id.; Agency for Int’l. Dev. v. All. for Open Soc’y Int’l., Inc., 570 U.S. 205, 212 (2013); Riley

 v. Nat’l Fed’n of the Blind of North Carolina, Inc., 487 U.S. 781, 797 (1988); Wooley v.

 Maynard, 430 U.S. 705, 714 (1977). ODH’s Policy forces Plaintiffs to convey to others the state-

 mandated message that they are not the sex they know themselves to be. The Policy expresses an

 ideology that ODH holds: that a transgender person’s sex should only be evaluated based on the

 sex typically associated with their external genitalia at birth, regardless of their gender identity.

 ODH Dep. 57:15-59:10; Van Meter Dep. 82:1-83:25, 95:4-17, 104:12-110:15, 153:17-24;


                                                   13
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 16 of 22 PAGEID #: 2712




 258:21-261:23. Plaintiffs, of course, hold the opposite view, central to their identities: that they

 are the sex they know themselves to be. Ray Dep. 63:20-64:16, 91:25-93:20; Breda Dep. 105:11-

 106:19; Doe Dep. 101:2-104:6; Argento Dep. 76:8-77:6, 78:17-80:14. This too is a protected

 message, e.g., Doe v. Bell, 754 N.Y.S.2d 846, 851 (Sup. Ct. N.Y. Co. 2003), but the state censors

 it on birth certificates.

         It may be the state’s prerogative, as a matter of First Amendment law, to express its

 position that transgender people should not be regarded according to their true sex. Walker, 135

 S. Ct. at 2241. What the state may not do is force Plaintiffs to endorse that message by disclosing

 Ohio’s opinion about their sex to others each time they produce their birth certificate. Id. at 2246;

 see also NIFLA, 138 S. Ct. 2361. “When speech is compelled … individuals are coerced into

 betraying their convictions. Forcing free and independent individuals to endorse ideas they find

 objectionable is always demeaning . . . .” Janus v. Am. Fed’n of State, Cty., and Mun. Emps., 138

 S. Ct. 2448, 2464 (2018). The coercion here forces Plaintiffs publicly to betray their most central

 convictions: their own identity.

         B. Ohio may not force the disclosure of Plaintiffs’ transgender status.

         In addition to forcing Plaintiffs to endorse the state’s viewpoint at the expense of

 expressing their own, Defendants’ Policy forces unwanted disclosure of Plaintiffs’ transgender

 status. Plaintiffs’ experiences demonstrate the severe risk of harm that involuntary disclosure

 imposes on transgender people. See supra Section I; see e.g. Ray Dep. at 106:2-110:3, 112:7-

 115:16; Argento Dep. 89:14-19:2, 98:5-99:25, 115:16-119:16, 125:21-126:15; Breda Dep. 118:7-

 120:4; Doe Dep. 124:4-125:25; Ettner Dep. 205:20-206:7, 151:12-21, 189:16-192:10. Plaintiffs

 and their experts have amply demonstrated this, and Defendants have not contested it.

         The First Amendment entitles Plaintiffs to keep their transgender status private because

 under compelled speech jurisprudence, “[t]he right to eschew association for expressive purposes

                                                  14
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 17 of 22 PAGEID #: 2713




 is likewise protected.” Janus, 138 S. Ct. at 2463 (citing Roberts v. United States Jaycees, 468

 U.S. 609, 623 (1984)); Pacific Gas & Elec. Co. v. Public Util. Comm’n of Cal., 475 U.S. 1, 12

 (1986). Defendants may not force Plaintiffs to disclose unwanted facts any more than unwanted

 viewpoints, see Riley, 487 U.S. at 797, especially when those facts put Plaintiffs at risk of harm

 upon disclosure. The First Amendment has long protected the need for people to keep their

 memberships in vulnerable groups anonymous because of fear of bodily harm. NAACP v. State

 of Ala. ex rel. Patterson, 357 U.S. 449, 462 (1958). And the harm caused by compelled speech

 “takes on an added dimension” where, as here, the privacy of intimate information is at stake—

 “[f]or also fundamental is the right to be free . . . from unwanted governmental intrusions into

 one’s privacy.” Stanley v. Georgia, 394 U.S. 557, 564 (1969). In Ms. Ray’s words, “[t]he harm is

 that the State of Ohio shouldn’t force me to out myself every time that I have to present a legal

 document and then I get the looks, the whispers, the generalized humiliation that I get after

 presenting [it].” Ray Dep. 161:5-10; see also 121:5-7 (“Q. You think that the disclosure of your

 private information to the group is harm? A. I don’t think, I know it is”); 159:15-20.

        This intrusion causes Plaintiffs harm at each disclosure, and chills their participation in

 public life. “Forcing disclosure of transgender identity chills speech and restrains engagement in

 the democratic process in order for transgender[] [people] to protect themselves from the real

 possibility of harm and humiliation…[this] also hurts society as a whole by depriving all from

 the voices of the transgender community.” Arroyo Gonzalez, 305 F. Supp. 3d at 333.

        Finally, the violation in forcing this particular speech is intensified here because the state

 subjects only transgender people to its compulsion, “le[aving] unburdened those speakers whose

 messages are in accord with its own views.” NIFLA, 138 S. Ct. at 2378 (citing Sorrell v. IMS

 Health Inc., 564 U.S. 552, 580 (2011)). The state’s speech compulsion does not touch those in



                                                  15
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 18 of 22 PAGEID #: 2714




 the majority—Ohio-born cisgender people who agree with and fit the sex on their identity

 documents. The “curiously narrow subset of speakers” that the Policy targets makes it even more

 suspect under the compelled speech doctrine. NIFLA, 138 S.Ct. at 2377. Defendants demonstrate

 no compelling interest in, nor tailored approach to justify, this First Amendment intrusion.

    IV.      The Policy Fails Any Level of Scrutiny

          Because the Policy infringes on Plaintiffs’ fundamental right to privacy and freedom of

 speech, it is subject to strict scrutiny. Because the Policy infringes on Plaintiffs’ right to equal

 protection, it is also subject to heightened (at least intermediate) scrutiny. But even if the Policy

 were subject only to rational basis review, it would still fail.

          A. Defendants have offered no evidence of any compelling or important
             government interest for creating and maintaining the Policy.

          Under heightened scrutiny, Defendants must demonstrate that their “classification []

 substantially serve[s] an important governmental interest today.’” Sessions v. Morales-Santana,

 137 S. Ct. 1678, 1690 (2017) (internal citations omitted) (emphasis in original). Post-hoc

 rationalizations cannot survive. See United States v. Virginia, 518 U.S. 515, 533 (1996). And it is

 ODH’s burden to prove that it actually attempted to use less intrusive alternatives to meet its

 goals. McCullen v Coakley, 573 U.S. 464, 494 (2014). Under strict scrutiny, ODH’s Policy must

 be narrowly tailored to achieve a compelling interest, and must not be over or under inclusive.

 Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 546 (1993).

          Defendants have produced no evidence that the Policy was implemented to serve any

 state interest. At best, ODH has articulated post-hoc rationales, with no evidence that it tailored

 its Policy to achieve any of them. The sole reason ODH has offered for instituting its Policy is

 that, in 2016, its legal department began construing Ohio law to prohibit the correction of sex

 markers on transgender peoples’ birth certificates. ODH Dep. 57:7-14; Ex. G (Defs.’ Resp. to


                                                   16
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 19 of 22 PAGEID #: 2715




 Interrog., No. 2). ODH produced no evidence about why it reached that interpretation, whether it

 considered any alternatives, or why it rejected such alternatives. ODH Dep. 180:1-5. Instead, it

 maintains that any reason, and any evidence of any reason, are privileged, waiving any ability to

 rely on those reasons in this litigation. New Phoenix Sunrise Corp. v. Comm'r, 408 F. App'x 908,

 919 (6th Cir. 2010), quoting In re Lott, 424 F.3d 446, 454 (6th Cir.2005) (“‘[L]itigants cannot

 hide behind the privilege if they are relying upon privileged communications to make their case.

 The attorney-client privilege cannot at once be used as a shield and a sword’”); ODH Dep.

 102:11-108:23, 163:14-170:1, 178:21-181:6. Even if, contrary to this Court’s ruling that nothing

 in Ohio’s statutes requires the Policy, ODH’s reinterpretation of state law were accurate,

 compliance with state law is not a defense for violating rights protected by the U.S.

 Constitution. 2 Brown v. Entm't Merchants Ass'n, 564 U.S. 786, 799 (2011).

          Besides its unexplained reinterpretation of state law, ODH has only alluded to post-hoc

 support for its Policy: preventing fraud, and keeping historical records or maintaining statistical

 information. ODH Dep. 193:20-24; 181:7-183:14. But ODH has produced no evidence that any

 of these considerations actually motivated its decision to prevent transgender people from

 obtaining birth certificates that accurately reflect their sex. Id. Nor has ODH produced any

 evidence showing the Policy actually serves these purposes, or that it is narrowly tailored to

 achieve them. See Order, ECF No.47 at 30.

          B. Defendants’ Policy fails even rational basis review.

          Even under rational basis review, Defendants’ justifications fall short. ODH has not

 identified and cannot identify any legitimate interest rationally related to the Policy. See Romer



 2
  In fact, however, as this Court has already acknowledged, ECF No. 47 at 12, nothing in the relevant statutes
 actually precludes corrections to the sex field of a birth certificate because a person is transgender. Ohio Rev. Code
 §§ 3705.15; 3705.22; 3705.23.

                                                           17
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 20 of 22 PAGEID #: 2716




 v. Evans, 517 U.S. 620, 632-33 (1996). And ODH has not produced evidence that the Policy

 does anything but undermine any goal it may have. Courts in Alaska, Idaho, Michigan, and

 Puerto Rico have all held that policies barring transgender people from obtaining identity

 documents with the correct sex lack adequate justification. See Arroyo Gonzalez v. Rossello

 Nevares, 305 F. Supp. 3d 327, 333 (D.P.R. 2018); F.V. v. Barron, 286 F. Supp. 3d 1131, 1142

 (D. Idaho 2018); Love v. Johnson, 146 F. Supp. 3d 848, 856 (E.D. Mich. 2015); K.L. v. State,

 Dept. of Admin., Div. of Motor Vehicles, No. 3AN-11-05431 CI, 2012 WL 2685183, at *6-8

 (Alaska Super. Ct. Mar. 12, 2012).

        First, Defendants suggest that birth certificates are “historical document[s]” with a

 “snapshot” of “statistical information,” but they allow many kinds of amendments that render a

 birth certificate wholly useless to confirm facts at birth—including changes of paternity,

 parentage after adoptions, subjects’ names, and even sex markers for certain people. ODH Dep.

 59:8-10; 43:24-44:1. ODH also admits that the public policy reason to permit changes to this

 “historical document” is to let people use birth certificates for contemporaneous identity

 confirmation—a reason that would apply at least as strongly to transgender people. ODH Dep.

 77:16-78:11. Defendants’ argument is also belied by ODH’s practice of granting sex marker

 changes for transgender people without any problem prior to 2016. ODH Dep. 138:25-139:13;

 150:5-152:11; Ex. A. Compiling statistical information is simply not at issue in this case. ODH is

 free to compile statistical information however it wishes, using either an original or corrected sex

 marker. This case concerns only what sex marker appears on the public-facing birth certificate.

        Second, ODH stretches credulity in arguing that an interest in fraud prevention or law

 enforcement justifies the Policy. ODH Dep. 181:7-183:14, 193:14-24. Because the Policy forces

 people to use Ohio birth certificates containing inaccurate information that conflicts with all



                                                  18
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 21 of 22 PAGEID #: 2717




 other available information about their sex, this undermines any purported state interest in using

 birth certificates to identify people—as well as undermining confidence in documents

 themselves. And by permitting transgender people to have accurate sex markers on some state-

 issued identity documents but not on others, Ohio is, if anything, creating a potential fraud

 problem—not solving one. See Order, ECF No. 47 at 30-31; see also Love, 146 F. Supp. 3d at

 856; K.L., 2012 WL 2685183, at *7. Forcing Plaintiffs to carry and produce mismatched,

 inaccurate identity documents also increases the likelihood that Plaintiffs will trigger false alarms

 of potential fraud, thereby exposing them to unnecessary, invasive scrutiny and potential

 discrimination, while wasting law enforcement resources. Finally, the Policy also undermines

 any interest in public safety by exposing Plaintiffs to violence. See Arroyo Gonzalez, 305 F.

 Supp. 3d at 333. Even if Defendants had met their burden of producing actual evidence

 supporting any of their purported rationales, these fail any level of constitutional scrutiny.

                                             CONCLUSION

         Based on the foregoing, no material fact is in dispute and Plaintiffs are entitled to

 judgment as a matter of law. Plaintiffs ask this Court to strike down Defendants’ Policy as

 unconstitutional, allowing them and other Ohio-born transgender people to obtain the accurate

 birth certificates that they need to live their lives.




                                                     19
Case: 2:18-cv-00272-MHW-CMV Doc #: 69 Filed: 01/16/20 Page: 22 of 22 PAGEID #: 2718




 Dated January 16, 2020                                Respectfully Submitted,

                                                       /s/ Elizabeth Bonham
 Gabriel Arkles* (New York Bar No. 4391918)            Elizabeth Bonham (0093733)
 American Civil Liberties Union Foundation             Freda Levenson (0045916)
 125 Broad St.                                         Susan Becker (0010205)
 New York, NY 10004                                    ACLU of Ohio
 Phone: (212) 549-2569                                 4506 Chester Ave.
 Facsimile: (212) 549-2650                             Cleveland, OH 44103
 Email: garkles@aclu.org                               Phone: (614) 469-3200
                                                       Facsimile: (614) 469-3361
 Kara Ingelhart* (Illinois Bar No. 6321949)            Email: flevenson@acluohio.org
 Lambda Legal Defense and Education Fund               Email: sbecker@acluohio.org
 105 W. Adams St., 26th Fl.                            Email: ebonham@acluohio.org
 Chicago, IL 60603
 Phone: (312) 663-4413                                 David Carey (0088787)
 Facsimile: (312) 663-4307                             ACLU of Ohio Foundation
 Email: kingelhart@lambdalegal.org                     1108 City Park Avenue
                                                       Columbus, OH 43206
 Peter C. Renn* (California Bar No. 247633)            Phone: 614-586-1969
 Lambda Legal Defense and Education Fund               Facsimile: 614-586-1974
 4221 Wilshire Blvd., Suite 280                        Email: dcarey@acluohio.org
 Los Angeles, CA 90010
 Phone: (213) 382-7600                                 John Knight* (Illinois Bar No. 6201433)
 Facsimile: (213) 351-6050                             American Civil Liberties Union of Illinois
 Email: prenn@lambdalegal.org                          180 N. Michigan Ave., Suite 2300
                                                       Chicago, IL 60601
 Attorneys for Plaintiffs                              Phone: (312) 201-9740
                                                       Facsimile: (312) 288-5225
 *Admitted Pro Hac Vice                                Email: jknight@aclu-il.org




                                  CERTIFICATE OF SERVICE

        I certify that on January 16, 2020, I filed the foregoing electronically. Notice of this filing

 will be sent to all parties by operation of the Court’s electronic filing system. Parties may access

 this filing through the Court’s system.

                                               /s/ Elizabeth Bonham
                                               Elizabeth Bonham (0093733)
                                               Attorney for Plaintiffs



                                                  20
